Case: 17-50597      Document: 00514456380         Page: 1    Date Filed: 05/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fifth Circuit


                                    No. 17-50597
                                                                                    FILED
                                                                                 May 3, 2018
                                  Summary Calendar
                                                                               Lyle W. Cayce
                                                                                    Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JERRY URBINA, also known as “Jerry Boy”,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:13-CR-800-5


Before KING, ELROD, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Jerry Urbina, federal prisoner # 15373-380, is serving a 180-month
prison sentence for conspiracy to possess with intent to distribute five
kilograms or more of cocaine, in violation of 21 U.S.C. §§ 841(a)(1),
841(b)(1)(A)(ii), and 846. He appeals the district court’s denial of his motion
for a sentence reduction under 18 U.S.C. § 3582(c)(2) based on Amendment 782




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-50597    Document: 00514456380     Page: 2     Date Filed: 05/03/2018


                                 No. 17-50597

to the United States Sentencing Guidelines, which lowered the base offense
levels in the drug quantity table of U.S.S.G. § 2D1.1(c).
      In his sole issue on appeal, Urbina argues that the district court erred
by determining that he was not eligible for a § 3582(c)(2) sentence reduction
where the sentence was imposed pursuant to a binding plea agreement under
Federal Rule of Criminal Procedure 11(c)(1)(C). A sentence imposed pursuant
to a Rule 11(c)(1)(C) plea agreement may be reduced under § 3582(c)(2) only if
“the agreement itself employs the particular Guidelines sentencing range
applicable to the charged offenses in establishing the term of imprisonment.”
Freeman v. United States, 564 U.S. 522, 540 (2011) (Sotomayor, J., concurring).
That condition is not satisfied unless the plea agreement:
      (i) calls “for the defendant to be sentenced within a particular
      Guidelines sentencing range;” (ii) provides “for a specific term of
      imprisonment—such as a number of months—but also make[s]
      clear that the basis for the specified term is a Guidelines
      sentencing range applicable to the offense to which the defendant
      pleaded guilty;” or (iii) “explicitly employs a particular Guidelines
      sentencing range to establish the term of imprisonment.”
United States v. Benitez, 822 F.3d 807, 811 (5th Cir. 2016) (quoting Freeman,
564 U.S. at 538-40 (Sotomayor, J., concurring)). In this case, the 180-month
sentence agreed to in the Rule 11(c)(1)(C) agreement was not expressly tied to
the Guidelines.
      Accordingly, the judgment of the district court is AFFIRMED.




                                       2